IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00310-CV

                   IN THE INTEREST OF A.G.L., A CHILD


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 16-000810-CV-361


                           MEMORANDUM OPINION

       Carroll Wayne Dicky, II filed a notice of appeal regarding the associate judge’s

August 16, 2016 Final Order Establishing the Parent-Child Relationship. It appears Dicky

intended a review by the district court of the associate judge’s findings. See TEX. FAM.

CODE ANN. § 201.015(a) (West 2014). There does not appear to be a final order as set out

in TEX. FAM. CODE ANN. § 109.002 (West 2014). Therefore, we dismiss this appeal for lack

of jurisdiction.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); § 51.941(a); §
51.208 (West 2013). Under these circumstances, we suspend the rule and order the Clerk

to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.




                                            AL SCOGGINS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 6, 2016
[CV06]




In the Interest of A.G.L.                                                       Page 2